UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number: 000-52098 CHINO COMMERCIAL BANCORP (Exact Name of Registrant as Specified in its Charter) California 20-4797048 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 14245 Pipeline Avenue Chino, California Address of principal executive offices Zip Code (909) 393-8880 Registrant's telephone number, include area code Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The registrants revenues for its most recent fiscal year were $6,495,314. As of June30, 2010, the last business day of the registrants most recently completed second fiscal quarter, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $4.7 million, based on the closing price reported to the registrant on that date of $14.90 per share. Shares of common stock held by each executive officer and director and each person owning more than ten percent of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of the affiliate status is not necessarily a conclusive determination for other purposes. As of March28, 2011, there were 748,314 shares of the registrants common stock outstanding. Documents Incorporated by Reference: None EXPLANATORY NOTE This amendment (Amendment No.2) to our Form10-K annual report for the fiscal year ended December31, 2010 filed on March31, 2011 (the Original Filing), as amended on May 2, 2011 to include the information required by Items 10 through 14 of Part III thereof (Amendment No. 1), is being filed to correct certain errors relating to impaired loans and certain other credit quality information contained in the consolidated financial statements in PartII, Item 8 of the Original Filing, and to update certain information contained in Amendment No. 1 to correspond to revisions made while finalizing our definitive Schedule 14A filed on May 18, 2011. The errors in Item 8 may be summarized as follows: The table on page 65 entitled Loans and Allowance for Loan Losses (bysegment) As of December31, 2010 was inadvertently missing two Collectively evaluated for impairment line items; and the table on page 67 entitled Impaired Loans (by loan class)For the Year Ended December 31,2010 contained incorrect figures in the Average Recorded Investment column. Certain other minor errors also appeared in the tables on pages 65 through 67. The sections in Items 10 through 14 which have been updated or corrected include the following: In Item 10, Identification of Directors and Executive Officers; and Additional Information Concerning Board Diversity, Qualifications and Experience on pages89 through 91; in Item 11, Employment Agreement and Salary Continuation Agreements on pages 96 through 97; in Item 13, Related Party Transactions on Page 99 through 100 and the addition of a section entitled Regulatory Matters on page 100 which reflects certain information disclosed in our Form 8-K filed on April 15, 2011; and in Item 14, Fees on page 100. In connection with this Amendment No.2, the Company is including as exhibits updated certifications required under Section 302 and 906 of the Sarbanes-Oxley Act of 2002. Solely for this reason, the Company also has restated PartIV of the Original Filing in PartIV of this Amendment No.2. Except as set forth above, this Amendment No.2 does not alter or restate any of the information set forth in the Original Filing or Amendment No. 1. This Amendment No.2 continues to speak as of the date of the Original Filing with respect to Items 1 through 9 and as of the date of Amendment No. 1 with respect to Items 10 through 14 and we have not updated the disclosures contained herein to reflect events that have occurred since those dates. Accordingly, this Amendment No.2 should be read in conjunction with our other filings, if any, made with the Securities and Exchange Commission subsequent to the date of the Original Filing or of Amendment No. 1 . Table of Contents Page PART I Item 1 Business 1 Item 1A Risk Factors 13 Item 1B Unresolved Staff Comments 19 Item 2 Properties 20 Item 3 Legal Proceedings 20 Item 4 Reserved 20 PART II Item 5 Market for Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 21 Item 6 Selected Financial Data 24 Item 7 Managements Discussion and Analysis of Financial Condition and Results of Operations 25 Item 8 Financial Statements 45 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 87 Item 9A Controls and Procedures 87 Item 9B Other Information 88 PART III Item 10 Directors, Executive Officers, and Corporate Governance 89 Item 11 Executive Compensation 94 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 99 Item 13 Certain Relationships and Related Transactions, and Director Independence 99 Item 14 Principal Accountant Fees and Services 100 PART IV Item 15 Exhibits and Financial Statement Schedules 101 Signatures 102 PART I Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the Securities Act), and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such statements are based on the current beliefs of the Companys management as well as assumptions made by and information currently available to management. All statements other than statements of historical fact included in this Annual Report, including without limitation, statements under Recent Developments, Risk Factors, Legal Proceedings, Managements Discussion and Analysis of Financial Condition and Results of Operations, and Business regarding the Companys financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements. Forward-looking statements often use words such as anticipate, believe, estimate, expect, seek, plan and intend and words or phrases of similar meaning. Although management believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Risk factors that could cause actual results to differ materially from those described in forward-looking statements are disclosed in Item1A of this Annual Report, and include, but are not limited to, continued deterioration in economic conditions in the Companys service areas; risks associated with fluctuations in interest rates; liquidity risks; increases in nonperforming assets and net credit losses that could occur, particularly in times of weak economic conditions or rising interest rates; the Companys ability to secure buyers for foreclosed properties; the loss in market value of available-for-sale securities that could result if interest rates change substantially or an issuer has real or perceived financial difficulties; the Companys ability to attract and retain skilled employees; customer disintermediation and competitive product and pricing pressures in the geographic and business areas in which the Company conducts its operations; and the Companys ability to successfully deploy new technology. Based upon changing conditions, or if any one or more of these risks or uncertainties materialize, or if any underlying assumptions prove incorrect, actual results may vary materially from those expressed or implied herein. The Company disclaims any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in the Companys expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Item 1.Description of Business General The Company Chino Commercial Bancorp (the Company) is a California corporation registered as a bank holding company under the Bank Holding Company Act of 1956, as amended, and is headquartered in Chino, California. The Company was incorporated on March 2, 2006 and acquired all of the outstanding shares of Chino Commercial Bank, N.A. (the Bank) effective July 1, 2006. The Companys principal subsidiary is the Bank, and the Company exists primarily for the purpose of holding the stock of the Bank and of such other subsidiaries it may acquire or establish. The Companys only other direct subsidiary is Chino Statutory Trust I, which was formed on October 25, 2006 solely to facilitate the issuance of capital trust pass-through securities. Pursuant to Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 810-10 (formerly Interpretation No.46, Consolidation of Variable Interest Entities ), Chino Statutory Trust I is not reflected on a consolidated basis in the financial statements of the Company. References herein to the Company include Chino Commercial Bancorp and its consolidated subsidiary, the Bank, unless the context indicates otherwise. The Companys principal source of income is dividends from the Bank, although supplemental sources of income may be explored in the future. The expenditures of the Company, include (but are not limited to) the payment of dividends to shareholders, if and when declared by the Board of Directors, the cost of servicing debt, legal fees, audit fees, and shareholder costs will generally be paid from dividends paid to the Company by the Bank. At December 31, 2010, the Company had consolidated assets of $113.9 million, deposits of $103.0 million and stockholders equity of $7.0 million. The Companys liabilities include $3.1 million in debt obligations due to Chino Statutory Trust I, related to capital trust pass-through securities issued by that entity. 1 The Companys administrative offices are located at 14245 Pipeline Avenue, Chino California 91710 and the telephone number is (909) 393-8880. In October 2006, the Board of Directors approved a stock repurchase program pursuant to which the Company could purchase up to $3.0 million in its common stock in open market transactions or in privately negotiated transactions. The repurchase program was initially approved for a period of up to 12 months and was funded by the proceeds of the trust preferred securities issued by the Company's subsidiary trust (see Note 10 to the consolidated Financial Statements included in Item 8 herein).The Board of Directors has subsequently extended the program on multiple occasions and the program remained in effect throughout 2010.The Board also authorized an additional $100,000, $200,000, $200,000 and $400,000 for stock repurchases under the plan in October 2007, February 2009, February 2010, and May 2010 respectively.Since the commencement of the stock repurchase program through December 31, 2010, the Company has acquired and retired 190,228 of its shares at a weighted average price of $19.66 per share. Detailed information on repurchases during 2010 is contained in Item 5 herein. The repurchase program expired in February 2011 and the Company has no current plans to adopt a new repurchase program. The repurchase program was designed to improve the Company's return on equity and earnings per share, and to provide an additional outlet for shareholders interested in selling their shares.As anticipated and announced at the inception of the plan, certain directors have sold a significant amount of the Companys stock in the repurchase program.See Item 5 below and Notes 23 to the consolidated financial statements in Item 8 herein. The Bank The Bank is a national bank which was organized under the laws of the United States in December 1999 and commenced operations on September 1, 2000.The Bank operates three full-service banking offices. The Banks main branch office and administrative offices are located at 14245 Pipeline Avenue, Chino, California. In January 2006 the Bank opened its Ontario branch located at 1551 South Grove Avenue, Ontario, California. In April 2010, the Bank opened its Rancho Cucamonga branch located at 8229 Rochester Avenue, Rancho Cucamonga, California. The Banks deposit accounts are insured under the Federal Deposit Insurance Act up to the maximum amounts allowable by law.The Bank is subject to periodic examinations of its operations and compliance by the office of the Comptroller of the Currency (Comptroller).The Bank is a member of the Federal Reserve System (FRS) and a member of the Federal Home Loan Bank.See Regulation and Supervision. The Bank provides a wide variety of lending products for both businesses and consumers. Commercial loan products include lines of credit, letters of credit, term loans, equipment loans, commercial real restate loans, construction loans, accounts receivable financing, working capital financing. Financing products for individuals include auto, home equity, overdraft protection lines and, through a third party provider, MasterCard debit cards. Real estate loan products include construction loans, land loans, mini-perm commercial real estate loans, and home mortgages. As of December 31, 2010, the Company had total assets of $113.9 million and net loans of $59.1 million. The Companys lending activity is concentrated primarily in real estate loans, which constituted 85.0% of the Companys loan portfolio as of December 31, 2010; and commercial loans, which constituted 13.9%, of the Companys loan portfolio as of December 31, 2010. As a community-oriented bank, the Bank offers a wide array of personal, consumer and commercial services generally offered by a locally-managed, independently-operated bank. The Bank provides a broad range of deposit instruments and general banking services, including checking, savings accounts (including money market demand accounts), certificates of deposit for both business and personal accounts; internet banking services, such as cash management and Bill Pay; telebanking (banking by phone); and courier services.The $103.0 million in deposits at December 31, 2010, included $41.9 million in non-interest bearing deposits and $61.1 million in interest-bearing deposits, representing 40.7% and 59.3%, respectively, of total deposits.As of December 31, 2010, deposits from related parties represented approximately 4.5% of total deposits of the Bank.See RISK FACTORS  significant concentration of deposits with related parties.Further, at December 31, 2010, 7.9% of the Companys business is affected by deposits that were from escrow companies.See RISK FACTORSThe Companys business is affected by a significant concentration of deposits within one industry. Recent Accounting Pronouncements Information on recent accounting pronouncements is contained in Footnote 2 to the Financial Statements. 2 Market Area and Competition The banking business in California in general, and specifically in our market areas, is highly competitive with respect to virtually all products and services. The industry continues to consolidate, particularly with the escalation of FDIC-assisted takeovers of failed banks. There are also many unregulated companies competing for business in our markets with financial products targeted at highly profitable customer segments. Many of these competitors are able to compete across geographic boundaries, and provide customers with meaningful alternatives to nearly all significant banking services and products.These competitive trends are likely to continue. With respect to commercial bank competitors, the business is dominated by a relatively small number of major banks that operate a large number of offices within our geographic footprint. These banks have, among other advantages, the ability to finance businesses and geographic area with effective advertising campaigns and to allocate their investment resources to regions of highest yield and demand. Many of the major ­banks operating in the area offer certain services, that the Company does not offer directly (but some of which the Company offers through correspondent institutions). By virtue of their greater total capitalization, such banks also have substanti­ally higher lending limits than the Company. In addition to other banks, our competitors include savings institutions, credit unions, and numerous non-banking institutions such as finance companies, leasing companies, insurance companies, brokerage firms, and investment banking firms. In recent years, we have also witnessed increased competition from specialized companies that offer wholesale finance, credit card, and other consumer finance services, as well as services that circumvent the banking system by facilitating payments via the internet, wireless devices, prepaid cards, or other means. Technological innovations have lowered traditional barriers of entry and enabled many of these companies to compete in financial services markets. Such innovation has, for example, made it possible for non-depository institutions to offer customers automated transfer payment ser­vices that previously were considered traditional banking products. In addition, many customers now expect a choice of delivery channels, including telephone, mail, personal computer, ATMs, self-service branches, and/or in-store branches. Competitors offering such products include traditional banks and savings associations, credit unions, brokerage firms, asset management groups, finance and insurance companies, Internet-based companies, and mortgage banking firms. Strong competition for deposit and loan products affects the rates of those products as well as the terms on which they are offered to customers. Mergers between financial institutions have placed additional pressure on banks within the industry to streamline their operations, reduce expenses, and increase revenues to remain competitive. Competition has also intensified due to Federal and State interstate banking laws enacted in the mid-1990s, which permit banking organizations to expand geographically into other states, and the California market has been particularly attractive to out-of-state institutions. The Financial Modernization Act, effective March 2000, has made it possible for full affiliations to occur between banks and securities firms, insurance companies, and other financial companies, and has also intensified competitive conditions. In an effort to compete effectively, the Company provides quality, personalized service with prompt, local decision-making, which cannot always be matched by major banks. The Company relies on local promotional activities, personal relationships established by the Companys officers, directors, and employees with the Companys customers, and specialized services tailored to meet the needs of the Companys primary service area. The Companys primary geographic service area consists of the western portion of San Bernardino County, with a particular emphasis on Chino, Chino Hills, Ontario and Rancho Cucamonga. This primary service area is currently served by approximately 20 competing banks represented by 43 full service branches. The Company competes in its service area by using to the fullest extent possible the flexibility that its independent status and strong community ties permit. This status includes an emphasis on specialized services, local promotional activity, and personal contacts by the Company's officers, directors, organizers and employees. Programs have and will continue to be developed which are specif­ically addressed to the needs of small businesses, professionals and consumers. If our customers loan demands exceed the Company's lending limit, the Company is able to arrange for such loans on a participation basis with other financial institu­tions and inter­mediaries. The Company can also assist those customers requir­ing other services not offered by the Company to obtain such ser­vices from its correspondent banks. Employees As of December 31, 2010, the Company had 30 full-time and two part-time employees. Of these individuals, eight were officers of the Bank holding titles of Assistant Vice President or above. 3 Regulation and Supervision Both federal and state laws extensively regulate banks and bank holding companies. Most banking regulations are intended primarily for the protection of depositors and the deposit insurance fund and not for the benefit of shareholders. The following is a summary of certain statutes, regulations and regulatory guidance affecting the Company and the Bank. This summary is not intended to be a complete explanation of such statutes, regulations and guidance and their effects on the Company and the Bank and is qualified in its entirety by such statutes, regulations and guidance, all of which are subject to change in the future. Regulation of the Company Generally The Company is subject to the periodic reporting requirements of Section 13 of the Securities Exchange Act of 1934 (the Exchange Act), which requires us to file annual, quarterly and other current reports with the Securities and Exchange Commission (the SEC). The Company is also subject to additional regulations including, but not limited to, the proxy and tender offer rules promulgated by the SEC under Sections 13 and 14 of the Exchange Act; the reporting requirements of directors, executive officers and principal shareholders regarding transactions in its common stock and short-swing profits rules promulgated by the SEC under Section 16 of the Exchange Act; and certain additional reporting requirements by principal shareholders of the Company promulgated by the SEC under Section 13 of the Exchange Act. The Company is a bank holding company within the meaning of the Bank Holding Company Act of 1956 and is registered as such with the Federal Reserve Board (FRB). A bank holding company is required to file with the FRB annual reports and other information regarding its business operations and those of its subsidiaries.It is also subject to examination by the FRB and is required to obtain FRB approval before acquiring, directly or indirectly, ownership of the voting shares of any bank if, after such acquisition, it would directly or indirectly own or control more than 5% of the voting stock of that bank, unless it already owns a majority of the voting stock of that bank. The FRB has determined by regulation certain activities in which a bank holding company may or may not conduct business. A bank holding company must engage, with certain exceptions, in the business of banking or managing or controlling banks or furnishing services to or performing services for its subsidiary banks. The principal exceptions to these prohibitions involve non-bank activities identified by statute, by Federal Reserve regu­lation, or by Federal Reserve order as activities so closely related to the business of banking or of managing or con­trolling banks as to be a proper incident thereto, including securities brokerage services, investment advisory services, fiduciary services, and management advisory and data processing services, among others. A bank holding company that also qualifies as and elects to become a financial holding company may engage in a broader range of activities that are financial in nature (and complementary to such activities), specifically non-bank activities identi­fied by the Gramm-Leach-Bliley Act of 1999 or by Federal Reserve and Treasury regulation as financial in nature or incidental to a financial activity. Activities that are defined as financial in nature include securities underwriting, dealing, and market making, sponsoring mutual funds and investment companies, engaging in insurance underwriting and agency activities, and making merchant banking investments in non-financial companies. To become and remain a financial holding company, a bank holding company and its subsidiary banks must be well capitalized, well managed, and, except in limited circumstances, have at least a satisfactory rating under the Community Reinvestment Act.The Company has no current intention of becoming a financial holding company. The Company and the Bank are deemed to be affiliates of each other within the meaning set forth in the Federal Reserve Act and are subject to Sections 23A and 23B of the Federal Reserve Act. The Federal Reserve Board has also issued Regulation W, which codifies prior regulations under Sections 23A and 23B of the Federal Reserve Act and interpretative guidance with respect to affiliate transactions.This means, for example, that there are limitations on loans by the Bank to affiliates, and that all affiliate transactions must satisfy certain limitations and otherwise be on terms and conditions at least as favorable to the Bank as would be available for non-affiliates. In addition, we must comply with the Federal Reserve Act and Regulation O issued by the Federal Reserve Board, which require that loans and extensions of credit to our executive officers, directors and principal shareholders, or any company con­trolled by any such persons, shall, among other conditions, be made on substantially the same terms and follow credit-underwriting procedures no less stringent than those prevailing at the time for comparable transactions with non-insiders. Regulations and policies of the Federal Reserve Board require a bank holding company to serve as a source of finan­cial and managerial strength to its subsidiary banks. It is the Federal Reserve Boards policy that a bank holding company should stand ready to use available resources to provide adequate capital funds to a subsidiary bank during periods of financial stress or adversity and should maintain the financial flexibility and capital-raising capacity to obtain additional resources for assisting a subsidiary bank. Under certain conditions, the Federal Reserve Board may conclude that certain actions of a bank 4 holding company, such as a payment of a cash dividend, would constitute an unsafe and unsound banking practice. The Federal Reserve Board also has the authority to regulate bank holding companies debt, including the authority to impose interest rate ceilings and reserve requirements on such debt.Under certain circumstances, the Federal Reserve Board may require a bank holding company to file written notice and obtain its approval prior to purchasing or redeeming its equity securities, unless certain conditions are met. Regulation of the Bank Generally As a national banking association, the Bank is subject to regulation, supervision and examination by the Comptroller, and is also a member of the FRS, and as such, is subject to applicable provisions of the Federal Reserve Act and the regulations promulgated thereunder by the Board of Governors of the Federal Reserve System ("FRB"). Furthermore, the deposits of the Bank are insured by the Federal Deposit Insurance Corporation (FDIC) to the maximum limits thereof.For this protection, the Bank pays a quarterly assessment to the FDIC and is subject to the rules and regulations of the FDIC pertaining to deposit insurance and other matters. The regulations of those agencies govern most aspects of the Bank's business, including the making of periodic reports by the Bank, and the Bank's activities relating to dividends, investments, loans, borrowings, capital requirements, certain check-clearing activities, branching, mergers and acquisitions, reserves against deposits, the issuance of securities and numerous other areas. The Bank is also subject to requirements and restrictions of various consumer laws and regulations, as well as, applicable provisions of California law, insofar as they do not conflict with, or are not preempted by, federal banking laws. Supervision, legal action and examination by the regulatory agencies are generally intended to protect depositors and are not intended for the protection of shareholders. The earnings and growth of the Bank are largely dependent on its ability to maintain a favorable differential or "spread" between the yield on its interest-earning assets and the rate paid on its deposits and other interest-bearing liabilities. As a result, the Banks performance is influenced by general economic conditions, both domestic and foreign, the monetary and fiscal policies of the federal government, and the policies of the regulatory agencies, particularly the FRB. The FRB implements national monetary policies (such as, for example, seeking to curb inflation and combat recession) by its open-market operations in U.S. Government securities, by adjusting the required level of reserves for financial institutions subject to its reserve requirements, and by varying the discount rate applicable to borrowings by banks that participate in the FRS. The actions of the FRB in these areas influence the growth of bank loans, investments and deposits and also affect interest rates charged on loans and deposits. The nature and impact of any future changes in monetary policies cannot be predicted with any degree of certainty. Capital Adequacy Requirements The Company and the Bank are subject to the regulations of the FRB and the Comptroller, respectively, governing capital adequacy. However, the Company is currently a small bank holding company under the FRBs guidelines, and thus qualifies for an exemption from the consolidated risk-based and leverage capital adequacy guidelines applicable to bank holding companies with assets of $500 million or more. Each of the federal regulators has established risk-based and leverage capital guidelines for the banks and/or bank holding companies it regulates, which set total capital requirements and define capital in terms of core capital elements, or Tier 1 capital; and supplemental capital elements, or Tier 2 capital.Tier 1 capital is generally defined as the sum of the core capital elements less goodwill and certain other deductions, including the unrealized net gains or losses (after tax adjustments) on investment securities available for sale carried at fair market value and disallowed deferred tax assets. The following items are defined as core capital elements: (i) common shareholders equity; (ii) qualifying non-cumulative perpetual preferred stock and related surplus (and, in the case of holding companies, senior perpetual preferred stock issued to the U.S. Treasury Department pursuant to the Troubled Asset Relief Program); (iii) qualifying minority inter­ests in consolidated subsidiaries and similar items; and (iv) qualifying trust preferred securities up to a specified limit as discussed below. Supplementary capital elements can include: (i) allowance for loan and lease losses (but not more than 1.25% of an institutions risk-weighted assets); (ii) perpetual preferred stock and related surplus not qualifying as core capital; (iii) hybrid capital instruments, perpetual debt and mandatory convertible debt instruments; and (iv) term subordinated debt and intermediate-term preferred stock and related surplus. The maximum amount of supplemental capital elements, which qualify as Tier 2 capital, is limited to 100% of Tier 1 capital. In March 2005, the Federal Reserve Board adopted a final rule allowing bank holding companies to continue to include trust preferred securities in their Tier 1 capital.The amount that can be included is limited to 25% of core capital elements, net of goodwill less any associated deferred tax liability.As of December 31, 2010, TRUPS made up approximately 25% of the Companys Tier 1 capital.Since the Company had less than $15 billion in assets at December 31, 2009, under the Dodd- 5 Frank Act the Company can continue to include its TRUPS in Tier 1 capital to the extent permitted by FRB guidelines.See Dodd-Frank Wall Street Reform and Consumer Protection Act below. The minimum required ratio of qualifying total capital to total risk-weighted assets is 8.0% (Total Risk-Based Capital Ratio), at least one-half of which must be in the form of Tier 1 capital, and the minimum required ratio of Tier 1 capital to total risk-weighted assets is 4.0% (Tier 1 Risk-Based Capital Ratio). Risk-based capital ratios are calculated to provide a measure of capital relative to the degree of risk associated with a financial institutions operations for both transactions reported on the balance sheet as assets, and off balance sheet transactions, such as letters of credit and recourse arrangements, which are recorded as off-balance sheet items. Under risk-based capital guidelines, the nominal dollar amounts of assets and credit-equivalent amounts of off-balance sheet items are multiplied by one of several risk adjustment percentages, which range from 0% for assets with low credit risk, such as cash on hand and certain U.S. Treasury securities, to 100% for assets with relatively high credit risk, such as unsecured loans or construction and land development loans. As of December 31, 2010 and 2009, the Banks Total Risk-Based Capital Ratios were 14.48% and 14.01%, respectively, and its Tier 1 Risk-Based Capital Ratios were 13.22% and 12.75%, respectively.As of December 31, 2010 and 2009, the consolidated Companys Total Risk-Based Capital Ratios were 14.72% and 14.32%, respectively, and its Tier 1 Risk-Based Capital Ratios were 12.43% and 11.73%, respectively. The risk-based capital requirements also take into account concentrations of credit involving collateral or loan type and the risks of non-traditional activities (those that have not customarily been part of the banking business). The regulations require institutions with high or inordinate levels of risk to operate with higher minimum capital standards, and authorize the regulators to review an institutions management of such risks in assessing an institutions capital adequacy. Additionally, the regulatory statements of policy on risk-based capital include exposure to interest rate risk as a factor that the regulators will consider in evaluating an institutions capital adequacy, although interest rate risk does not impact the calculation of the risk-based capital ratios. Interest rate risk is the exposure of a banks current and future earnings and equity capital to adverse movements in interest rates. While interest risk is inherent in a Banks role as a financial intermediary, it introduces volatility to earnings and to the economic value of the Bank. The Comptroller and the FRB also require financial institutions to maintain a leverage capital ratio designed to supplement risk-based capital guidelines. Banks and bank holding companies that have received the highest rating of the five categories used by regulators to rate banks and are not anticipating or experiencing any significant growth must maintain a ratio of Tier 1 capital (net of all intangibles) to adjusted total assets (Leverage Capital Ratio) of at least 3%. All other institutions are required to maintain a leverage ratio of at least 4% to 5%.Pursuant to federal regulations, banks must maintain capital levels commensurate with the level of risk to which they are exposed, including the volume and severity of problem loans, and federal regulators may set higher capital requirements when a banks particular circumstances warrant. As of December 31, 2010 and 2009, the Banks Leverage Capital Ratios were 8.80% and 8.94%, respectively, and the consolidated Companys Leverage Capital Ratios were 8.28% and 8.23%, respectively. Both the Bank and the Company were well capitalized at December 31, 2010 and 2009. For more information on the Companys capital, see Part II, Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operation  Capital Resources. Risk-based capital ratio requirements are discussed in greater detail in the following section. Prompt Corrective Action Provisions Federal law requires each federal banking agency to take prompt corrective action to resolve the problems of insured financial institutions, including but not limited to those that fall below one or more prescribed minimum capital ratios. The federal banking agencies have by regulation defined the following five capital categories: (1) "well capitalized" (Total Risk-Based Capital Ratio of 10%; Tier 1 Risk-Based Capital Ratio of 6%; and Leverage Ratio of 5%); (2) "adequately capitalized" (Total Risk-Based Capital Ratio of 8%; Tier 1 Risk-Based Capital Ratio of 4%; and Leverage Ratio of 4%) (or 3% if the institution receives the highest rating from its primary regulator); (3) "undercapitalized" (Total Risk-Based Capital Ratio of less than 8%; Tier 1 Risk-Based Capital Ratio of less than 4%; or Leverage Ratio of less than 4% or 3% if the institution receives the highest rating from its primary regulator); (4) "significantly undercapitalized" (Total Risk-Based Capital Ratio of less than 6%; Tier 1 Risk-Based Capital Ratio of less than 3%; or Leverage Ratio less than 3%); and (5) "critically undercapitalized" (tangible equity to total assets less than 2%).As of December 31, 2010 and 2009, the Bank was deemed well capitalized for regulatory capital purposes.A bank may be treated as though it were in the next lower capital category if after notice and the opportunity for a hearing, the appropriate federal agency finds an unsafe or unsound condition or 6 practice so warrants, but no bank may be treated as "critically undercapitalized" unless its actual capital ratio warrants such treatment. At each successively lower capital category, an insured bank is subject to increased restrictions on its operations.For example, a bank is generally prohibited from paying management fees to any controlling persons or from making capital distributions if to do so would make the bank "undercapitalized." Asset growth and branching restrictions apply to undercapitalized banks, which are required to submit written capital restoration plans meeting specified requirements (including a guarantee by the parent holding company, if any). "Significantly undercapitalized" banks are subject to broad regulatory authority, including among other things, capital directives, forced mergers, restrictions on the rates of interest they may pay on deposits, restrictions on asset growth and activities, and prohibitions on paying bonuses or increasing compensation to senior executive officers without the approval of the appropriate federal banking agency. Even more severe restrictions apply to critically undercapitalized banks. Most importantly, except under limited circumstances, not later than 90 days after an insured bank becomes critically undercapitalized, the appropriate federal banking agency is required to appoint a conservator or receiver for such banks. In addition to measures taken under the prompt corrective action provisions, insured banks may be subject to potential actions by the federal regulators for unsafe or unsound practices in conducting their businesses or for violations of any law, rule, regulation or any condition imposed in writing by the agency or any written agreement with the agency. Enforcement actions may include the issuance of cease and desist orders, termination of insurance of deposits (in the case of a bank), the imposition of monetary civil penalties, the issuance of directives to increase capital, formal and informal agreements, or removal and prohibition orders against "institution-affiliated" parties. Safety and Soundness Standards The federal banking agencies have also adopted guidelines establishing safety and soundness standards for all insured depository institutions. Those guidelines relate to internal controls, information systems, internal audit systems, loan underwriting and documentation, compensation and interest rate exposure. In general, the standards are designed to assist the federal banking agencies in identifying and addressing problems at insured depository institutions before capital becomes impaired. If an institution fails to meet the requisite standards, the appropriate federal banking agency may require the institution to submit a compliance plan and could institute enforcement proceedings if an acceptable compliance plan is not submitted or adhered to. The Dodd-Frank Wall Street Reform and Consumer Protection Act The Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank) was enacted in July 2010, and is expected to have a broad impact on the financial services industry, including significant regulatory and compliance changes.The provisions of Dodd-Frank most relevant to the Company and the banking industry in general are out­lined in this section. Dodd-Frank excludes trust preferred securities from Tier I capital calculations, although it grandfathers trust preferred securities issued before May 19, 2010 by bank holding companies with less than $15 billion in total assets.The Companys trust-preferred securities were issued prior to that date, so they remain eligible for inclusion in Tier 1 capital to the extent allowed by FRB regulations.Another provision of Dodd-Frank eliminates the current restriction on the payment of interest on business demand deposit accounts, effective one year after the date of enactment.Dodd-Frank also adopted the so-called Volcker rule, which, subject to certain exceptions, prohibits any banking entity from engaging in proprietary trading, or sponsoring or investing in a hedge fund or private equity fund.In addition, it establishes a framework for the regulators to liquidate large institutions that pose systemic risks. Other key provisions in Dodd-Frank change the assessment base for deposit insurance premiums, revise the desig­nated reserve ratio (DRR) for the FDICs Deposit Insurance Fund, and increase the level of deposit insurance per depositor.The assessment base has historically consisted of an institutions total domestic deposits, but commencing in the second quarter of 2011 it changes to average consolidated total assets minus average tangible equity.The result is that larger financial institutions, which typically have a greater proportion of assets funded by non-deposit liabilities, will pay a greater percentage of the aggregate insurance assessment and smaller banks will pay proportio­nately less.Changes to the DRR include the following:the minimum was raised to 1.35% from 1.15%, with the burden of the increase to be assessed to financial institutions with assets greater than $10 billion; a deadline ofSeptember 30, 2020 was established for reaching the 1.35% minimum ratio; the 1.50% upper limit was removed, effectively eliminating a cap on the size of the fund; and, the requirement to pay dividends when the reserve ratio exceeds 1.35% was eliminated, but gives the FDIC discretionary authority to pay dividends when the reserve ratio exceeds 1.50%.Dodd-Frank also provides for a permanent increase in 7 FDIC deposit insurance per depositor from $100,000 to $250,000 retroactive to January 1, 2008, and extends unlimited deposit insurance coverage for non-interest bearing transaction accounts through December 31, 2012. Dodd-Frank has a number of provisions intended to protect investors, including risk retention requirements for certain asset-backed securities, reforms to the regulation of credit rating agencies, and the establishment of an Inves­tor Advisory Committee and an Office of Investor Advocate.It also provides a number of changes to corporate governance procedures for public companies, including proxy access requirements for shareholders, non-binding shareholder votes on executive compensation, the establishment of an independent compensation committee, and executive compensation disclosures and compensation claw-backs.The Federal Reserve is also required to issue regulations regarding incentive-based pay practices for institutions with more than $1 billion in assets. Dodd-Frank also establishes the Bureau of Consumer Financial Protection, an independent entity housed within the Federal Reserve.It gives the Bureau the authority to prohibit practices that it finds to be unfair, deceptive, or abusive, and expands certain disclosure requirements.Furthermore, the Durbin Amendment to Dodd-Frank limits interchange fees for debit card transactions to an amount established as reasonable under regulations to be issued by the Federal Reserve.Cards issued by banks with less than $10 billion in assets are exempt from this requirement, although this exemption has been criticized as being ineffective because smaller banks will have to match the rates being offered by their larger competitors. The Mortgage Reform and Anti-Predatory Lending Act is another important provision of Dodd-Frank for community banks.It places new regulations on mortgage originators and imposes new disclosure requirements and appraisal reforms, the most important of which are:the creation of a mortgage originator duty of care; the establishment of certain underwriting requirements so that, at the time of origination, the consumer has a reasonable ability to repay the loan; the creation of documentation requirements intended to eliminate no document and low document loans; the prohibition of steering incentives for mortgage originators; a prohibition on yield spread premiums and prepayment penalties in many cases; and, a provision that allows borrowers to assert as a foreclosure defense a con­tention that the lender violated the anti-steering restrictions or reasonable repayment requirements. The Company is currently evaluating the potential impact the Dodd-Frank Act will have on its business, financial condition, results of operations and prospects, and expects that some provisions of Dodd-Frank may have adverse effects on the Company, including the cost of complying with the numerous new regulations and reporting requirements.Many aspects of Dodd-Frank are subject to rulemaking and will take effect over several years, making it difficult to project the overall financial impact on the Company and the financial services industry more generally.Provisions in the legislation that affect deposit insurance assessments and payment of interest on demand deposits could increase the costs associated with deposits. The Emergency Economic Stabilization Act of 2008 and the Troubled Asset Relief Program In response to market turmoil and financial crises affecting the overall banking system and financial markets in the United States, the Emergency Economic Stabilization Act of 2008 (EESA) was enacted in October2008. In February 2009, the American Recovery and Reinvestment Act of 2009 (the Stimulus Bill) was enacted, which, among other things, augmented certain provisions of the EESA. Under the EESA, the Treasury Department has authority to purchase up to $700 billion in mortgage loans, mortgage-related securities and certain other financial instruments, including debt and equity securities issued by financial institutions in the Troubled Asset Relief Program (the TARP).The purpose of the TARP is to restore confidence and stability to the U.S. banking system and to encourage financial institutions to increase lending to customers and to each other. The Treasury Department allocated $250 billion in TARP-authorized funds to the TARP Capital Purchase Program, which was developed to purchase senior preferred stock from qualifying financial institutions in order to strengthen their capital and liquidity positions and encourage them to increase lending to creditworthy borrowers.Qualifying financial institutions could be approved to issue preferred stock to the Treasury Department in amounts not less than 1% of their risk-weighted assets and not more than the lesser of $25 billion or 3% of risk-weighted assets.After evaluating the strategic advantages and operating restrictions inherent in issuing preferred shares to the U.S. government, the Company elected not to participate in the capital purchase element of TARP. The EESA also established a Temporary Liquidity Guarantee Program (TLGP) that gave the FDIC the ability to provide a guarantee for newly-issued senior unsecured debt and non-interest bearing transaction deposit accounts at eligible insured institutions. The Company is currently participating in the transaction account guarantee program but does not participate in the senior unsecured debt portion of the TLGP. This program was initially scheduled to continue through December 31, 2010, but the Dodd-Frank Act has extended full deposit insurance coverage for non-interest bearing transaction accounts 8 through December 31, 2012, and all financial institutions are required to participate in this extended guarantee program. For non-interest bearing transac­tion deposit accounts, a 10 basis point annual FDIC insurance premium surcharge was applied to deposit amounts in excess of $250,000 through December 31, 2009, and a risk-based surcharge of between 15 and 25 basis points was applied beginning January 1, 2010. Deposit Insurance The Banks deposits are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits by the Deposit Insurance Fund (DIF) of the FDIC and are subject to deposit insurance assessments to maintain the DIF.In October 2010, the FDIC adopted a revised restoration plan to ensure that the DIFs designated reserve ratio reaches 1.35% of insured deposits by September 30, 2020, the deadline mandated by the Dodd-Frank Act.However, financial institutions like the Bank with assets of less than $10 billion are required to be exempt from the cost of this increase, and the FDIC plans further rulemaking in 2011 regarding the method that will be used to reach the requisite 1.35% minimum reserve ratio while offsetting the effect of required increases on such smaller institutions.In addition, because of lower expected losses over the next five years and the additional time provided by Dodd-Frank to meet the minimum DRR, the FDIC eliminated the uniform 3 basis point increase in assessment rates that was previously scheduled to go into effect on January 1, 2011.Furthermore, the restoration plan proposed an increase in the DRR to 2% of estimated insured deposits as a long-term goal for the fund.The FDIC also pro­posed future assessment rate reductions in lieu of dividends, when the DRR reaches 1.5% or greater. As noted above, the Dodd-Frank Act provided for a permanent increase in FDIC deposit insurance per depositor from $100,000 to $250,000 retroactive to January 1, 2008, and extended unlimited deposit insurance coverage for non-interest bearing transaction accounts through December 31, 2012.Furthermore, the FDIC redefined its deposit insur­ance premium assessment base from an institutions total domestic deposits to its total assets less tangible equity, effec­tive in the second quarter of 2011. The changes to the assessment base necessitated changes to assessment rates, which will become effective April 1, 2011. It is currently anticipated that the Banks FDIC deposit insurance premiums will be substantially higher in 2011 than they were in 2010. The FDIC required the prepayment of three years of future assessments on December 31, 2009.Our prepaid assessment, a non-earning asset, was $282,240 and $438,641 as of December 31, 2010 and 2009, respectively.Until such time as our prepaid FDIC assessment is fully utilized, our accounting offset for FDIC assessment expense is the prepaid assessment rather than cash. In addition to DIF assessments, banks must pay quarterly assessments that are applied to the retirement of Financing Corporation bonds issued in the 1980s to assist in the recovery of the savings and loan industry.The assessment amount fluctuates, but is currently 1.02 basis points of insured deposits.These assessments will continue until the Financing Corporation bonds mature in 2019. Community Reinvestment Act The Bank is subject to certain requirements and reporting obligations involving Community Reinvestment Act (CRA) activities. The CRA generally requires federal banking agencies to evaluate the record of a financial institution in meeting the credit needs of its local communities, including low and moderate income neighborhoods. The CRA further requires the agencies to consider a financial institution's efforts in meeting its community credit needs when evaluating applications for, among other things, domestic branches, mergers or acquisitions, or holding company formations. In measuring a bank's compliance with its CRA obligations, the regulators utilize a performance-based evaluation system under which CRA ratings are determined by the bank's actual lending service and investment performance, rather than on the extent to which the institution conducts needs assessments, documents community outreach activities or complies with other procedural requirements. In connection with its assessment of CRA performance, the OCC assigns a rating of "outstanding," "satisfactory," "needs to improve" or "substantial noncompliance." The Bank was last examined for CRA compliance in May 2007, and received a "satisfactory" CRA Assessment Rating. Privacy and Data Security The Gramm-Leach-Bliley Act, also known as the Financial Modernization Act of 1999 (the Financial Modernization Act) imposed requirements on financial institutions with respect to consumer privacy. The statute generally prohibits disclosure of consumer information to non-affiliated third parties unless the consumer has been given the opportunity to object and has not objected to such disclosure. Financial institutions are further required to disclose their privacy policies to consumers annually. Financial institutions, however, are required to comply with state law if it is more protective of consumer privacy 9 than the Financial Modernization Act. The statute also directed federal regulators, including the Federal Reserve and the FDIC, to prescribe standards for the security of consumer information. Other Consumer Protection Laws and Regulations Activities of all insured banks are subject to a variety of statutes and regulations designed to protect consumers, including the Fair Credit Reporting Act, Equal Credit Opportunity Act, and Truth-in-Lending Act. Interest and other charges collected or contracted for by the Bank are also subject to state usury laws and certain other federal laws concerning interest rates. The Banks loan operations are also subject to federal laws and regulations applicable to credit transactions. Together, these laws and regulations include provisions that: · govern disclosures of credit terms to consumer borrowers; · require financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the communities it serves; · prohibit discrimination on the basis of race, creed, or other prohibited factors in extending credit; · govern the use and provision of information to credit reporting agencies; and · govern the manner in which consumer debts may be collected by collection agencies. The Banks deposit operations are also subject to laws and regulations that: · impose a duty to maintain the confidentiality of consumer financial records and prescribe procedures for complying with administrative subpoenas of financial records; and · govern automatic deposits to and withdrawals from deposit accounts and customers rights and liabilities arising from the use of automated teller machines and other electronic banking services. In November 2009, the Board of Governors of the Federal Reserve Board promulgated a rule entitled Electronic Fund Transfers, with a mandatory compliance date of July 1, 2010.The rule, which applies to all FDIC-regulated institutions, prohibits financial institutions from assessing an overdraft fee for paying automated teller machine (ATM) and one-time point-of-sale debit card transactions, unless the customer affirmatively opts in to the overdraft service for those types of transactions.The opt-in provision establishes requirements for clear disclosure of fees and terms of overdraft services for ATM and one-time debit card transactions.The rule does not apply to other types of transactions, such as check, automated clearinghouse (ACH) and recurring debit card transactions. A small percentage of the Companys service charges on deposits are in the form of overdraft fees on point-of-sale transactions. This has had a minimal adverse impact on our non-interest income. Interstate Banking and Branching The Riegle Neal Interstate Banking and Branching Efficiency Act of 1994 (the Interstate Banking Act) regulates the interstate activities of banks and bank holding companies and establishes a framework for nationwide interstate banking and branching.Since 1995, adequately capitalized and managed bank holding companies have been per­mitted to acquire banks located in any state, subject to two exceptions: first, any state may still prohibit bank holding companies from acquiring a bank which is less than five years old; and second, no interstate acquisition can be con­summated by a bank holding company if the acquirer would control more than 10% of the deposits held by insured depository institutions nationwide or 30% or more of the deposits held by insured depository institutions in any state in which the target bank has branches.In 1995, California enacted legislation to implement important provisions of the Interstate Banking Act and to repeal Californias previous interstate banking laws, which were largely preempted by the Interstate Banking Act.A bank may establish and operate de novo branches in any state in which the bank does not maintain a branch if that state has enacted legislation to expressly permit all out-of-state banks to establish branches in that state.However, California law expressly prohibits an out-of-state bank which does not already have a California branch office from (i) purchasing a branch office of a California bank (as opposed to purchasing the entire bank) and thereby establish­ing a California branch office, or (ii) establishing a de novo branch in California. The Interstate Banking Act and related California laws have increased competition in the environment in which we operate to the extent that out-of-state financial institutions directly or indirectly enter our market areas.It appears that the Interstate Banking Act has also contributed to the accelerated consolidation of the banking industry, with many large out-of-state banks having entered the California market as a result of this legislation. 10 USA Patriot Act of 2001 The impact of the USA Patriot Act of 2001 (the Patriot Act) on financial institutions of all kinds has been significant and wide ranging. The Patriot Act substantially enhanced existing anti-money laundering and financial transparency laws, and required appropriate regulatory authorities to adopt rules to promote cooperation among financial institutions, regulators, and law enforcement entities in identifying parties that may be involved in terrorism or money laundering. Under the Patriot Act, financial institutions are subject to prohibitions regarding specified financial transactions and account relationships, as well as enhanced due diligence and know your customer standards in their dealings with foreign financial institutions and foreign customers. The Patriot Act also requires all financial institutions to establish anti-money laundering programs.The Bank expanded its Bank Secrecy Act Compliance Department and intensified due diligence procedures concerning the opening of new accounts to fulfill the anti-money laundering requirements of the Patriot Act.The Bank also implemented new systems and procedures to iden­tify suspicious activity reports, and reports any such activity to the Financial Crimes Enforcement Network. Sarbanes-Oxley Act of 2002 The Company is subject to the Sarbanes-Oxley Act of 2002 (Sarbanes-Oxley) which addresses, among other issues, corporate governance, auditing and accounting, executive compensation, and enhanced and timely disclosure of corporate information. Among other things, Sarbanes-Oxley mandates chief executive and chief financial officer certifications of periodic financial reports, additional financial disclosures concerning off-balance sheet items, and speedier transaction reporting requirements for executive officers, directors and 10% shareholders than were pre­viously required.In addition, Sarbanes-Oxley heightened penalties for non-compliance with the Exchange Act.SEC rules promulgated pursuant to Sarbanes-Oxley impose obligations and restrictions on auditors and audit committees intended to enhance their independence from management, and include extensive additional disclosure, corporate governance and other related rules. Commercial Real Estate Lending Concentrations In December2006, the federal bank regulatory agencies released Guidance on Concentrations in Commercial Real Estate (CRE) Lending, Sound Risk Management Practices (the Guidance).The Guidance, which was issued in response to the agencies concern that rising CRE concentrations might expose institutions to unanticipated earnings and capital volatility in the event of adverse changes in the commercial real estate market, reinforces existing regulations and guidelines for real estate lending and loan portfolio management. Highlights of the Guidance include the following: · The agencies have observed that CRE concentrations have been rising over the past several years with small to mid-size institutions showing the most significant increase in CRE concentrations over the last decade.However, some institutions risk management practices are not evolving with their increasing CRE concentrations, and therefore, the Guidance reminds institutions that strong risk management practices and appropriate levels of capital are important elements of a sound CRE lending program. · The Guidance applies to national banks and state chartered banks and is also broadly applicable to bank holding companies.For purposes of the Guidance, CRE loans include loans for land development and construction, other land loans and loans secured by multifamily and nonfarm residential properties.The definition also extends to loans to real estate investment trusts and unsecured loans to developers if their performance is closely linked to the performance of the general CRE market. · The agencies recognize that banks serve a vital role in their communities by supplying credit for business and real estate development.Therefore, the Guidance is not intended to limit banks CRE lending.Instead, the Guidance encourages institutions to identify and monitor credit concentrations, establish internal concentration limits, and report all concentrations to management and the board of directors on a periodic basis. · The agencies recognize that different types of CRE lending present different levels of risk, and therefore, institutions are encouraged to segment their CRE portfolios to acknowledge these distinctions.However, the CRE portfolio should not be divided into multiple sections simply to avoid the appearance of risk concentration. 11 · Institutions should address the following key elements in establishing a risk management framework for identifying, monitoring, and controlling CRE risk: (1) board of directors and management oversight; (2) portfolio management; (3) management information systems; (4) market analysis; (5) credit underwriting standards; (6) portfolio stress testing and sensitivity analysis; and (7) credit review function. · As part of the ongoing supervisory monitoring processes, the agencies will use certain criteria to identify institutions that are potentially exposed to significant CRE concentration risk.An institution that has experienced rapid growth in CRE lending, has notable exposure to a specific type of CRE, or is approaching or exceeds specified supervisory criteria may be identified for further supervisory analysis. The Company believes that the Guidance is applicable to it, as it has a relatively high concentration in CRE loans. The Company and its board of directors have discussed the Guidance and believe that that the Companys underwriting policies, management information systems, independent credit administration process and monthly monitoring of real estate loan concentrations are sufficient to address the Guidance. Allowance for Loan and Lease Losses In December 2006, the federal bank regulatory agencies released an Interagency Policy Statement on the Allowance for Loan and Lease Losses (ALLL), which revises and replaces the banking agencies 1993 policy statement on the ALLL.The revised statement was issued to ensure consistency with generally accepted accounting principles (GAAP) and more recent supervisory guidance, and it extended the scope to include credit unions. Highlights of the revised statement include the following: · The revised statement emphasizes that the ALLL represents one of the most significant estimates in an institutions financial statements and regulatory reports and that an assessment of the appropriateness of the ALLL is critical to an institutions safety and soundness. · Each institution has a responsibility to develop, maintain, and document a comprehensive, systematic, and consistently applied process for determining the amounts of the ALLL.An institution must maintain an ALLL that is sufficient to cover estimated credit losses on individual impaired loans as well as estimated credit losses inherent in the remainder of the portfolio. · The revised statement updated the previous guidance on the following issues regarding ALLL: (1) responsibilities of the board of directors, management, and bank examiners; (2) factors to be considered in the estimation of ALLL; and (3) objectives and elements of an effective loan review system. The Company and its board of directors have discussed the revised statement and believe that the Companys ALLL methodology is comprehensive, systematic, and that it is consistently applied across the Company.The Company believes its management information systems, independent credit administration process, policies and procedures are sufficient to address the guidance. Other Pending and Proposed Legislation Other legislative and regulatory initiatives which could affect the Company, the Bank and the banking industry in general are pending, and additional initiatives may be proposed or introduced, before the U.S. Congress, the California legislature and other governmental bodies in the future. Such proposals, if enacted, may further alter the structure, regulation and competitive relationship among financial institutions, and may subject the Bank to increased regulation, disclosure and reporting requirements. In addition, the various banking regulatory agencies often adopt new rules and regulations to implement and enforce existing legislation. It cannot be predicted whether, or in what form, any such legislation or regulations may be enacted or the extent to which the business of the Company or the Bank would be affected thereby. 12 Item 1A.Risk Factors You should carefully consider the following risk factors and all other information contained in this Annual Report before making investment decisions concerning the Companys common stock.The risks and uncertainties described below are not the only ones the Company faces. Additional risks and uncertainties not presently known to the Company or that the Company currently believes are immaterial may also adversely impact the Companys business.If any of the events described in the following risk factors occur, the Companys business, results of operations and financial condition could be materially adversely affected.In addition, the trading price of the Companys common stock could decline due to any of the events described in these risks. Risks Relating to our Bank and to the Business of Banking in General Our business has been and may continue to be adversely affected by volatile conditions in the financial markets and unfavorable economic conditions generally. From December 2007 through June 2009, the U.S. economy was in recession.Business activity across a wide range of industries and regions in the U. S. was greatly reduced.The financial markets and the financial services industry in particular suffered unprecedented disruption, causing a number of institutions to fail or to require government intervention to avoid failure. As a result of these financial and economic crises, many lending institutions, including our company, have experienced declines in the performance of their loans. Our total non-performing assets increased to $ 4.7 million or 7.7% of total gross loans and other real estate owned (OREO) at December 31, 2010, compared to $1.5 million or 2.5% at December 31, 2009. Non-performing loans increased to $4.2 million at December 31, 2010 compared to $1.5 million at the previous year end, while OREO increased to $517,000 at December 31, 2010 from $25,000 at December 31, 2009. The California economy, and economic conditions in the Inland Empire of Southern California where majority of the Companys assets and deposits are generated, have been particularly hard hit, and the economic decline has been a major factor leading to the significant increase in the Companys non-performing assets and loan charge-offs.Overall, during the past year, the general business environment and local market conditions have had an adverse effect on our business, and there can be no assurance that the environment will improve in the near term.While Californias unemployment rate is 12.5 %, the Inland Empires unemployment rate is 15.0% the highest ever since the state started keeping records. Although there are indications of improving economic conditions nationally, certain sectors, such as real estate, remain weak and unemployment remains high, especially in our local markets.The state government, most local governments, and many businesses are still in serious difficulty due to lower consumer spending and the lack of liquidity in the credit markets.In addition, the values of the real estate collateral supporting many commercial loans and home mortgages have declined and may continue to decline.Further negative market developments also may continue to adversely affect consumer confidence levels and payment patterns, which could cause delinquencies and default rates to remain at high levels or even increase. If business and economic conditions do not improve generally or in the principal markets in which we do business, the prolonged economic weakness could have one or more of the following adverse effects on our business: · a decrease in the demand for loans or other products and services offered by us; · a decrease in the value of our loans or other assets secured by residential or commercial real estate; · a decrease in deposit balances due to overall reductions in the accounts of customers; · an impairment of our investment securities; and · an increase in the number of borrowers who become delinquent, file for protection under bankruptcy laws or default on their loans or other obligations to us, which in turn could result in a higher level of nonperforming assets, net charge-offs and provision for credit losses, which would reduce our earnings. Concentrations of real estate loans could subject the Company to increased risks in the event of a prolonged real estate recession or natural disaster.
